TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 29, 2019



                                      NO. 03-18-00124-CR


                                     Ex parte Vester Saylee




        APPEAL FROM THE 403RD DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order denying habeas-corpus relief entered by the trial court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s order denying habeas-corpus relief. Therefore, the Court affirms the trial

court’s order denying habeas-corpus relief. The appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.